Citation Nr: 1551018	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  07-35 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2002 to December 2005.  This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).


REMAND

The Board finds that the April 2009 remand orders have not been complied with and therefore, the case must again be remanded.  The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In April 2009, the Board remanded the Veteran's claim to obtain a VA examination that determined whether any psychiatric disorder was related to the Veteran's military service.  The April 2009 Board remand specifically requested the subsequent VA examiner to address the Veteran's psychiatric diagnoses and provide an opinion with adequate rationale as to whether any such diagnosis clearly and unmistakably pre-existed her period of active service, and if so, whether it was clear and unmistakable that the disorder did not undergo a permanent increase in severity during service beyond the natural progression of the disorder.  Further, the Board directed the VA examiner to determine whether the Veteran's currently manifested a psychosis that was related to service.  The Board also ordered the VA examiner to address all psychiatric diagnoses of record, to include neurotic depression, depressive disorder not elsewhere classified (NEC), recurrent major depressive disorder, borderline personality disorder, and recurrent depressive psychosis, unspecified.  

Under the directives of the April 2009 Board remand, the Veteran was afforded a VA examination in September 2014.  The examiner opined that the Veteran had current diagnoses of persistent depressive disorder and other specified personality disorder, (mixed personality features with prominent cluster B traits, which arose simultaneously in response to environmental circumstances in childhood and adolescence, were intensified by the other, and had overlapping symptoms and characteristics, specifically suicidal thoughts and behaviors, crying spells, insomnia, and mood swings.  The examiner concluded that there was clear and unmistakable evidence that the Veteran's persistent depressive disorder and other specified personality disorder, mixed personality features with prominent cluster B traits, pre-existed active service.  The examiner noted that the Veteran's records evidenced pre-service psychiatric and behavioral symptoms, such as a 1997 diagnosis of dysthymia that was treated for four to six months, suicide attempts at age 12 and 16, cutting as a teenager, longstanding depressive symptoms, and the inability to recall most of her childhood.  The examiner explained that treatment records documenting pre-service treatment for depressive symptoms showed a pre-existing depressive disorder and the fact that the Veteran did not enter active service until age 27 indicated that her personality disorder preceded service because personality disorders depend on behavioral patterns of long duration that track back to at least adolescence or early adulthood and would not manifest at age 27.  The examiner further found clear and unmistakable evidence that the pre-existing conditions did not permanently increase in severity beyond the natural progression of the disorder because the level of severity noted prior to service was equivalent during and immediately after service.  Specifically, the treatment records indicated that the Veteran had multiple suicide attempts, self-mutilation, consistently depressed mood, and amnesiac symptoms through her childhood which the examiner found to be evidence of severe level of disturbance.  

With regard to a psychosis, the VA examiner found no current psychosis that was related to service because there was no reference to any psychotic symptoms in mental health records besides an August 2005 general psychiatric examination, the Veteran denied psychotic symptoms, and there was no evidence in post-service records of psychotic symptoms.  The examiner opined that it was possible the August 2005 examiner noticed paranoid ideation or severe dissociative symptoms that were frequently seen in individuals with cluster B personality features, notably borderline personality features.  

With regard to the Veteran's diagnoses of mood disorder, the VA examiner opined that the Veteran did not have a current diagnosis of major depression, noting that major depressive disorder was not diagnosed in service and instead was diagnosed with dysthymia, which was now called persistent depressive disorder.  The VA examiner further explained that the Veteran did not have a diagnosis of posttraumatic stress disorder (PTSD), because there was no in-service diagnosis, no treatment after separation from service, the VA examiner found PTSD symptoms to be very mild, and persistent depressive disorder and other specified personality disorder accounted for the symptoms cited by the prior VA examiner.

The Board finds that the September 2014 VA examiner's opinion is not adequate for adjudication purposes.  See 38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  

The Board finds the September 2014 VA examination report to be inadequate because it fails to provide properly supported opinions for all psychiatric disabilities diagnosed during the period of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The VA examiner failed to address diagnoses of recurrent major depressive disorder from the September 2007 VA examination report and depression not otherwise specified from a June 2006 VA treatment record.  

Moreover, the VA examiner's opinion failed to discuss evidence of record relevant to the Veteran's current disability, namely, the November 2004 narrative summary for the Medical Evaluation Board (MEB), when finding that the current diagnoses did not permanently increase in severity during active service beyond the natural progression of the disorder.  The November 2004 MEB report found depressive disorder and borderline personality disorder were not incurred in the line of duty; however, the military psychiatrist indicated that depressive disorder not otherwise specified and borderline personality disorder existed prior to service and were permanently aggravated by service.  

Additionally, the VA examiner's rationale is inadequate because it inaccurately relied on a finding that the Veteran was not diagnosed with major depressive disorder in service when determining that she did not currently meet the criteria for major depression.  The examiner's opinion also failed to address the Veteran's in-service psychiatric diagnoses of neurotic depression, depressive disorder NEC, recurrent MDD, and borderline personality disorder when determining that the Veteran's current psychiatric diagnoses clearly and unmistakably existed prior to active service and did not undergo a permanent increase in severity during service beyond the natural progression of the disorder. 

The above actions are not in substantial compliance with the directives of the April 2009 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, an addendum opinion is required to clarify the etiology of each of the Veteran's acquired psychiatric disorders present during the period of the claim that provides sufficient supporting rationale consistent with the evidence of record.  

As the claims file include VA treatment records dated up to June 2014, the RO should obtain and associate with the record all outstanding, pertinent VA records.  

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain all relevant VA treatment records for the time period from June 2014 to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2. Then, the RO must also obtain a new VA opinion from the examiner who conducted the September 2014 VA examination, or from another examiner of appropriate expertise if the original examiner is unavailable.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

After a review of the record, the examiner must identify all psychiatric disorders present during the period of the claim.

With respect to each additional psychiatric disorder present during the period of the claim, the examiner must provide an opinion as to whether the disorder was present in service and if so, an opinion as to whether the disorder pre-existed prior to the Veteran's entrance onto active duty.  If the examiner finds that an additional psychiatric disorder pre-existed service, the examiner must state the specific evidence upon which this finding is based.

With respect to each psychiatric disorder the examiner finds to have pre-existed the Veteran's entrance onto active duty, the examiner must provide an opinion as to whether the disorder underwent no permanent increase in severity during or as a result of service, and if so, the examiner must state the specific evidence upon which this finding is based.

With respect to each acquired psychiatric disorder present during the period of the claim that the examiner believes was not present during service, the examiner must provide an opinion as to whether the disorder is related to the Veteran's active service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.   The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3. The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file if any notice is returned as undeliverable.

4. Then, the RO must review the claims file and ensure that the requested development has been completed.  If there has not been substantial compliance with the above directive, the RO must implement corrective procedures.

5. After completing the above actions, and any other development deemed necessary, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




